Title: To Alexander Hamilton from James McHenry, 10 September 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department, Trenton, Septr. 10th. 1799.
          
          I last evening received a letter dated the 7th. instant from the Superintendant of Military Stores, enclosing papers exhibitting charges against the United States for materials and fitting up the Hats of the 7th. Regiment of Infantry, and a Draft on the purveyor by Colonel Bentley Commandant, expressed to be for binding and looping Seven hundred and four Soldiers Hats.
          I enclose a copy of my letter to the purveyor on the subject, and request to be informed what Instructions you gave to Lieut. Colonel Bentley relative to the Hats for his Regiment—I incline to believe he has exceeded your Orders.
          I am Sir, with great respect, your obedt. Servant
          
            James McHenry
          
          Major General Alexander Hamilton
        